 1                         UNITED STATES DISTRICT COURT
                                                                        JS -6
                          CENTRAL DISTRICT OF CALIFORNIA
 2
 3
      KAOTICA CORP.,
 4
                          Plaintiff,                Case No: 8:20-cv-00080-JVS-DFM
 5
                     v.
 6
      NINGBO ALCTRON
 7    ELECTRONICS TECHNOLOGY
      CO, LTD., AND JOHN DOES 1-10,
 8
                          Defendants.
 9
10        STIPULATED JUDGMENT AND PERMANENT INJUNCTION
11        AS TO DEFENDANT NINGBO ALCTRON ELECTRONICS
          TECHNOLOGY CO, LTD.
12
13        Plaintiff Kaotica Corp. (“Kaotica” or “Plaintiff”) and Defendant Ningbo
14 Alctron Electronics Technology Co, Ltd. (“Alctron” or “Defendant”) have agreed to
15 a compromise and settlement of this action for patent infringement as to the claims,
16 defenses and counterclaims that were or could have been asserted against each other
17 in this action.
18        WHEREFORE, with the consent of the Kaotica and Alctron, through their
19 undersigned attorneys, IT IS HEREBY ORDERED, ADJUDGED, AND
20 DECREED that:
21        1.      This Court has jurisdiction over Kaotica and Alctron and over the
22 subject matter of this action for entry and enforcement of this Stipulated Judgment
23 and Permanent Injunction.
24        2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1331
25 and 1338(a).
26        3.      According to the records of the United States Patent and Trademark
27 Office (“USPTO”), Kaotica is the owner by assignment of United States Patent No.
28                                            -1-
               STIPULATED JUDGMENT AND PERMANENT INJUNCTION AS TO DEFENDANT
                      NINGBO ALCTRON ELECTRONICS TECHNOLOGY CO, LTD.
 1 8,737,662 (the “‘662 Patent” or “Patent-in-Suit”) entitled “Noise Mitigating
 2 Microphone Attachment.” The ‘662 Patent was duly and legally issued by the
 3 United States Patent and Trademark Office on May 27, 2014.
 4        4.      According to the records of the USPTO, Kaotica owns all right, title
 5 and interest in and to the ‘662 Patent, including all rights to sue and recover for past
 6 and future infringement.
 7        5.      In this action, Kaotica has alleged that Alctron, in violation of 35
 8 U.S.C. § 271, makes, uses, offers for sale, sells, and/or imports into the United
 9 States its Alctron PF8 PRO and Alctron PF8 products (individually and collectively
10 the “Accused Products”) and that the Accused Products have been sold and are
11 offered for sale in the United States.
12        6.      Based on the parties’ agreement, Alctron, its parents, subsidiaries and
13 their respective officers, agents, servants, employees, attorneys, instrumentalities,
14 and those persons in privity, active concert, or participation with them, that are
15 under Alctron’s control, are permanently enjoined from: (a) the manufacture, use,
16 sale, offer for sale, advertising, promotion and importation of the Accused Products
17 (and other products that are only colorably different therefrrm in the context of the
18 claims of the ‘662 patent) in and to the United States and (b) inducing others to
19 manufacture, use, sell, offer for sale, advertise, promote, and import the Accused
20 Products (and other products that are only colorably different therefrom in the
21 context of claims of the ‘662 patent) in and to the United States (the “Injunction”).
22 The Injunction shall end on September 5, 2032, the expiration date of the ‘662
23 patent.
24        7.      No damages are to be awarded to Kaotica based on acts of alleged
25 infringement of the ‘662 patent by Alctron that occurred prior to the date of this
26 judgment.
27
28                                            -2-
               STIPULATED JUDGMENT AND PERMANENT INJUNCTION AS TO DEFENDANT
                      NINGBO ALCTRON ELECTRONICS TECHNOLOGY CO, LTD.
 1        8.      Nothing herein shall preclude Alctron from selling the Accused
 2 Products outside of the United States so long as it does not induce purchasers to
 3 import or resell the Accused Products to or in the United Sales. Such sales by
 4 Alctron shall be subject to Kaotica’s foreign patent rights, if any.
 5        9.      Kaotica and Alctron shall bear their respective attorneys’ fees and costs
 6 incurred in connection with this action.
 7        10.     Jurisdiction is retained by this Court for the purpose of ensuring
 8 compliance with the terms of this Stipulated Judgment and Permanent Injunction
 9 and for enforcing the separate confidential Settlement Agreement between Kaotica
10 and Alctron.
11        11.     The Injunction shall remain in full force and effect unless and until
12 modified by order of this Court or upon the expiration of the ‘662 patent.
13
14 SO ORDERED:
15
     Dated: March 31, 2020
16                                                   _______________________
17
                                                     United States District Judge
                                                     James V Selna
18
19
20
21
22
23
24
25
26
27
28                                             -3-
               STIPULATED JUDGMENT AND PERMANENT INJUNCTION AS TO DEFENDANT
                      NINGBO ALCTRON ELECTRONICS TECHNOLOGY CO, LTD.
 1 SO STIPULATED:                        TARTER KRINSKY & DROGIN LLP
 2
     Dated: March 31, 2020
 3                                       By: /s/ Mark J. Rosenberg
                                         Mark J. Rosenberg (admitted pro hac
 4                                       vice)
 5                                       1350 Broadway
                                         New York, New York 10018
 6                                       Telephone: (212) 216-8000
                                         Facsimile: (212) 216-8001
 7                                       mrosenberg@tarterkrinsky.com
 8
                                         Andrew R. Nelson (SBN 214895)
 9                                       FORTIS LLP
                                         650 Town Center Drive, Suite 1530
10                                       Costa Mesa, CA 92626
                                         Telephone: (714) 839-3800
11                                       Facsimile: (714) 795-2995
                                         anelson@fortislaw.com
12
13                                       Attorneys for Plaintiff Kaotica Corp.
14
15
16 SO STIPULATED:                        MEI & MARK LLP
17
18 Dated: March 31, 2020                 By: /s/ Lei Mai
19                                           Lei Mei (CA SBN 240104)

20                                       818 18th Street NW, Suite 410
                                         Washington, DC 20006
21                                       Telephone: 888-860-5678
                                         Facsimile: 888-706-1173
22                                       mei@meimark.com

23                                       Attorneys for Defendant Ningbo Alctron
                                         Electronics Technology Co., Ltd.
24
25
26
27
28                                       -4-
             STIPULATED JUDGMENT AND PERMANENT INJUNCTION AS TO DEFENDANT
                    NINGBO ALCTRON ELECTRONICS TECHNOLOGY CO, LTD.
